Citation Nr: 1626044	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-31 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen claims for service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II (DM).

2.  Whether new and material evidence has been received to reopen claims for service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected DM.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure or as secondary to service-connected DM.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure or as secondary to service-connected DM.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1968 to September 1969.  The Veteran had in-country service in Vietnam.  In July 2015, he was found to be incompetent to handle disbursement funds for VA purposes, and his wife has been appointed as his fiduciary.  Nevertheless, the Veteran continues to be the Appellant in this case.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO granted the Veteran's petition to reopen his service connection claims for peripheral neuropathy of the bilateral upper and lower extremities, but denied the claims for service connection, on the merits.  In January 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.

In his November 2011 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO ..  In a September 2014 statement, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(d) (2015).

As noted, the RO reopened the previously denied claims, but denied the underlying claims on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) To address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate each claim on a de novo basis.  See, e.g., Barnett  v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as encompassing all four matters set forth on title page.  

Furthermore, also as reflected on the title page, the Board has expanded the reopened claims to encompass an additional theory of entitlement raised by the record (as discussed in the remand, below).

The Board's decision reopening the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities is set forth below.  The reopened claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, on the merits, are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matters herein decided have been accomplished.

2.  In a November 2004 rating decision, the RO denied service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected DM.  Although notified of the denial in a November 2004 letter, the Veteran did not initiate an appeal as to those matters,  and no pertinent exception to finality applies.

3.  Since the November 2004 denials, evidence has been associated with the claims file that is not duplicative or cumulative of evidence previously of record, and that relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.
CONCLUSIONS OF LAW

1.  The November 2004 rating decision in which the RO denied service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected DM, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2.  As additional evidence received since the RO's November 2004 denial is new and material, the criteria for reopening the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected DM, are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

Under the legal authority in effect at the time of the prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran's claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities claimed as due to service-connected DM were initially denied in November 2004 on the basis of no current disabilities.  The evidence of record at the time of the decision consisted of the Veteran's service treatment records (STRs) ( which are e silent as to any complaints, findings or diagnoses pertinent to  peripheral neuropathy of any extremity ); post-service treatment records (which document no complaints of tingling or numbness in the  upper or lower extremities or findings or diagnoses relative any peripheral neuropathy); an August 1997 VA examination report (noting that all tests were normal and there were no signs or complaints of peripheral neuropathy of the upper or lower extremities at the time of the examination); and a July 2004 VA examination report (also reflecting the examiner's finding that there was no evidence of peripheral neuropathy of the bilateral upper or lower extremities). 

Although the Veteran was notified of the decision and of his appellate rights in a November 2004 letter, he  did not initiate an appeal.  See 38 C.F.R. §§ 20,200, 20.201 (2015).   Moreover, no new and material evidence pertinent to any claim of entitlement to service connection for peripheral neuropathy of the bilateral upper or  lower extremities was received within the one-year appeal period from the date of the notice of the denial, and no additional service records (warranting reconsideration of the claims) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c).  

Under these circumstances, the Board finds that the November 2004 denial of the claims is final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed his claims to reopen his previously denied claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities in June 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claims is the November 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the November 2004 rating decision includes VA treatment records, which document  that the Veteran experienced some numbness and tingling in his bilateral legs and left arm, as well as pain radiating down his right arm; and reports of VA examinations in July 2010 and October 2014, which reflect diagnoses of peripheral neuropathy of the bilateral upper and lower extremities.  

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities.  The evidence is both "new" because it was not of record at the time of the November 2004 rating decision, and "material" because it relates to an unestablished fact necessary to substantiate the claims-specifically, whether the Veteran has the disabilities for which service connection is sought.  Given the evidence documenting current diagnoses of the claimed disabilities, when presumed credible, this element of the claim is now met; hence, the evidence provides a reasonable possibility of substantiating the claim..  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) . 

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities has been received, to this limited extent, the appeal as to these matters is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the reopened claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure or secondary to service-connected DM, is warranted.

With respect to the claims for service connection, while the Veteran has only explicitly raised the matter of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to his service-connected DM, the Veteran had in-country service in the Republic of Vietnam, and exposure to herbicides has been conceded.  Notably, all theories of entitlement to the benefits sought reasonably raised by the record must be considered by the Board.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  Hence, the  Board has expanded the claims to include herbicide exposure as a theory of entitlement for consideration. 

The Board notes that only certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  Early-onset peripheral neuropathy is among the diseases presumed to be associated with herbicide exposure but, in order for the presumption to apply, the neuropathy must have become manifest to a degree of 10 percent or more within one year of the Veteran's last in-service exposure and to have resolved within two years of the date of onset.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) Note 2 (2015).  

The record does not currently reflect the type of neuropathy for which the presumption based on herbicide exposure applies-as such was  not shown within one year of exposure and, as the record reflects recent complaints of neuropathy, not  peripheral , did not resolve within two years of onset) Nevertheless, the Veteran may still establish service connection for peripheral neuropathy of the bilateral upper and lower extremities by showing that any such disabilities are, in fact, directly and causally linked to Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In a July 2010 VA examination report, the examiner diagnosed the Veteran with bilateral tardy ulnar palsies, with no electrophysiological evidence of demyelinating polyneuropathy due to DM.  He also diagnosed the Veteran with bilateral peroneal nerve with slowing indicative of entrapment, but with no electrophysiological evidence of demyelinating polyneuropathy due to DM.  He opined that the bilateral ulnar nerve entrapment at the elbow and the bilateral peroneal nerve entrapment were not due to DM.  

Likewise, in an October 2014 VA examination report, the Veteran was diagnosed with abnormal bilateral upper extremities and the examiner opined that the Veteran did not have any symptoms attributable to diabetic peripheral neuropathy.  The examiner concluded that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities was "at least as likely as not (at least a 50 percent probability) not due to [DM], but rather his occupational work-related factors causing nerve compression." 

The Board notes that no examiner has provided an opinion addressing the relationship, if any, between peripheral neuropathy of the bilateral upper and lower extremities and the Veteran's service, to include his presumed exposure to herbicides therein.  Under these circumstances, the Board finds that further medical opinion in this regard is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the AOJ should obtain an addendum opinion from the October 2014 VA examiner, or, if necessary, from another physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgement of the physician designated to provide the addendum opinion. 

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the reopened claims.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.   

Prior to arranging to obtain the further medical opinion described above, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file includes VA treatment records from the Beckley VA Medical Center (VAMC) dated through March 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the Beckley VAMC all records of pertinent treatment since March 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Beckley VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated from March 2014 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses from each contacted entity has been associated with the electronic claims file, arrange to obtain an addendum opinion from the October 2014 VA examiner.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

With respect to each peripheral neuropathy of the bilateral upper and lower extremities, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is etiologically related to service, to include presumed exposure  to herbicides therein.

In addressing the above, the physician must consider and discuss all relevant medical evidence, as well all lay assertions, to include the Veteran's competent assertions as the nature, onset and continuity of symptoms.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.   

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the reopened claims, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claims in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority. 
 
8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


